Citation Nr: 0733327	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-35 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial compensable rating for erectile 
dysfunction (ED).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


REMAND

The veteran had active service from April 1969 to November 
1970.

The Board of Veterans' Appeals (Board) first notes that at 
the time of the veteran's December 31, 2003 Department of 
Veterans Affairs (VA) peripheral nerves examination, the 
examiner noted that a Dr. Berrios (VA feet examiner) had 
requested electrodiagnostic studies as part of the 
evaluation, and that the results from those studies confirmed 
the diagnosis of peripheral neuropathy.  The fact that 
results from such an evaluation were received by VA at this 
time is further verified by Dr. Berrios in an addendum to his 
December 31, 2003 VA feet examination report wherein he 
states that the results of an electromyogram (EMG) confirmed 
the diagnosis of severe sensory motor, axonal, and 
demyelinating neuropathy of the lower extremities, which 
explained the veteran's complaints.  Unfortunately, the 
claims file does not contain the results of the December 31, 
2003 EMG.  The Board further finds that while VA treatment 
records were obtained by the regional office (RO) in August 
2004 for the period of April 10, 2003 to December 1, 2003, 
and in April 2005 for the period of August 25, 2004 to 
February 23, 2005, there is a gap for which VA records are 
not accounted for (December 1, 2003 to August 25, 2004, and 
this gap may account for the missing VA EMG report related to 
the EMG conducted on or about December 31, 2003.  In any 
event, based on this information, and the fact that VA has 
been held to be in constructive possession of VA treatment 
records, the Board finds that it has no alternative but to 
remand this case so that an effort can be made to obtain the 
December 31, 2003 VA EMG report and any other VA examination 
and treatment records of the veteran dated during the period 
of December 1, 2003 to August 25, 2004.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

In reviewing the addendum report of Dr. Berrios, the Board 
also notes that he described the veteran's neuropathy of the 
lower extremities as severe, whereas the RO has assigned 10 
percent ratings for mild incomplete paralysis of the sciatic 
nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).  
In addition, the Board observes that the record contains a 
January 9, 2004 private nerve conduction study which was 
interpreted to demonstrate positive findings with respect to 
the common peroneal and posterior tibial nerves of both lower 
extremities.  Consequently, following receipt of the VA 
records noted above, the Board finds that the veteran should 
thereafter be provided with a new VA peripheral nerves 
examination after which the examiner should identify the 
lower extremity nerves that are damaged as a result of the 
veteran's diabetes mellitus and assess the severity of that 
damage.

Finally, pursuant to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA), the Board finds that the veteran should 
be furnished with a VCAA notice letter with respect to all of 
the veteran's increased rating claims, advising him of the 
evidence necessary to substantiate the claims, and the 
respective obligations of VA and the veteran in obtaining 
that evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran should also be asked to provide any 
evidence in his possession that pertains to the claims, and 
advised of the bases for assigning ratings and effective 
dates.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a new 
VCAA notice letter as to all of his 
claims for increased ratings, noting 
the evidence necessary to substantiate 
the claims, and the respective 
obligations of VA and the appellant in 
obtaining such evidence.  The appellant 
should also be asked to provide any 
evidence in his possession that 
pertains to the claims and advised of 
the bases for assigning ratings and 
effective dates.

2.  Steps should be taken to obtain the 
December 31, 2003 VA EMG report and any 
other VA examination and treatment 
records of the veteran dated during the 
period of December 1, 2003 to August 
25, 2004.  

3.  The veteran should then be afforded 
an appropriate neurological examination 
in order to determine the nature and 
severity of his service-connected 
peripheral neuropathy of the left and 
right lower extremities.  The claims 
file and a copy of this remand should 
be made available to and reviewed by 
the examiner in connection with the 
examination, and its receipt should be 
acknowledged by the examiner in the 
examination report.  The examination 
should include any studies that are 
deemed necessary for an accurate 
assessment.  The examiner should be 
requested to identify the lower 
extremity nerves that are damaged as a 
result of the veteran's diabetes 
mellitus and assess the severity of 
that damage.

4.  After the completion of any 
additional development deemed 
appropriate in addition to that 
requested above, the issues on appeal 
should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case, 
and be given the opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  He does have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



